Citation Nr: 0001423	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-31 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of a proper initial rating for service-
connected scapulohumeral articulation, left shoulder, 
currently assigned a noncompensable evaluation.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for left shoulder 
scapulohumeral articulation, and denied service connection 
for PTSD.  An initial noncompensable evaluation was assigned 
for the veteran's left shoulder scapulohumeral articulation.  
The veteran filed a timely appeal, in which he contends that 
his residuals of a left shoulder left shoulder disability 
warrants assignment of an initial compensable evaluation, and 
that service connection for PTSD is warranted because of 
traumatic events he experienced while serving in Vietnam.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of entitlement to assignment of an 
initial compensable rating for scapulohumeral articulation, 
left shoulder have been obtained by the RO.

2.  The veteran is left-hand dominant.  

3.  The veteran's scapulohumeral articulation, left shoulder 
is objectively shown to involve no more than a 20 degree loss 
of motion on external rotation with some evidence of pain on 
motion, and symptomatology most consistent with infrequent 
episodes of dislocation of the humerus at the scapulohumeral 
joint with guarding of movement only at shoulder level.  

4.  The veteran has been diagnosed with PTSD, and his claim 
for service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 20 percent 
evaluation for the veteran's scapulohumeral articulation, 
left shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5202 (1999).  

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of Proper Initial Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, a report of a 
VA rating examination, and a transcript of personal hearing 
testimony before the undersigned Board Member at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with the appeal on this issue.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A review of the record discloses that service connection was 
initially established for scapulohumeral articulation, left 
shoulder, by a December 1996 rating decision.  He was 
initially assigned a zero percent evaluation, effective from 
March 19, 1996.  Essentially, the veteran was found to have 
incurred a left shoulder disorder prior to service which 
involved frequent dislocations of the left shoulder.  It was 
determined that the shoulder had been permanently aggravated 
by active service, given several instances of treatment for a 
dislocated shoulder in service, and service connection was 
granted on that basis.  

In support of his claim, the veteran submitted private 
clinical treatment records dating from March through October 
1993 showing that he had been seen for having sustained a 
left dislocated shoulder.  During that period he engaged in 
physical therapy in order to restore his full range of motion 
to the extent possible.  It was noted that the veteran did 
not experience any significant pain following an arthrogram 
performed in October 1993.  

During hospitalization in December 1995 for disability other 
than the veteran's left shoulder, it was noted that on 
examination, the veteran had difficulty moving his left arm.  
Although the actual range of motion of the left shoulder was 
not reported in the discharge summary report, the Axis III 
diagnoses included "[f]rozen left shoulder."

The veteran underwent a VA rating examination in April 1996.  
The examiner noted the veteran's history of having "thrown 
out" his left shoulder at age 16, and that he had been 
initially rejected for military service, but had later been 
inducted into the Army in 1969.  He reported that the last 
instance of dislocation occurred in 1993 after sustaining a 
fall on some ice, and indicated that his shoulder had since 
become extremely painful.  On examination, the veteran was 
found to have an essentially normal range of motion in his 
left shoulder.  No bulging was noted and the axilla appeared 
to have normal depth.  Pressure over the shoulder and upper 
arm elicited flinching of the musculature.  In addition, the 
veteran jumped away complaining of pain with only minimal 
pressure.  No crepitus or effusion was found in the left 
shoulder.  Flexion and abduction were at 180 degrees without 
complaint.  Internal rotation was 90 degrees bilaterally, 
while external rotation was 70 degrees on the left and 90 
degrees on the right.  Muscle strength in the upper 
extremities was 5/5 bilaterally.  Aside from a 20-degree 
restriction of motion on external rotation, the veteran's 
range of motion was unimpaired.  The examiner noted that he 
was unable to elicit the left triceps as the position was too 
uncomfortable for the veteran, and because he feared 
dislocating his shoulder, the maneuver was not completed.  X-
ray results showed no evidence of any fracture, bony 
destruction, or dislocation.  No arthritis was noted.  The 
examiner concluded with diagnoses of a recurrent left 
shoulder dislocation by history, manual reduction in 1993, 
and left shoulder strain with hyperesthesias of the upper 
left arm.  

In July 1999, the veteran and his wife appeared at a personal 
hearing before the undersigned Board Member at the RO in 
which they testified that the veteran was unable to perform 
normal working movements of his left arm and shoulder due to 
his service-connected left shoulder disorder.  According to 
the veteran, he was able to carry things, but he was unable 
to perform certain movements for fear that his shoulder would 
dislocate.  He reported that he was unable to engage in such 
activities as throwing balls, and his wife appeared to 
emphasize the fact that he was unable to engage in bowling.  
The veteran also emphasized that he should have never been 
inducted into the Army given the physical status of his left 
shoulder, and characterized himself as a "cripple" at the 
time he went to Vietnam.  In addition, the veteran 
characterized his left shoulder pain as being worse than the 
pain associated with childbirth.  

The Board has evaluated the above discussed evidence, and 
concludes that after resolving all reasonable doubt in favor 
of the veteran, the evidence supports assignment of a 20 
percent evaluation for his service-connected left shoulder 
scapulohumeral articulation.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999), malunion of the humerus or other 
impairment involving moderate or marked deformity of the 
dominant extremity warrants assignment of 20 and 30 percent 
evaluations respectively.  Recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes, 
and guarding of movement only at the shoulder level warrants 
assignment of a 20 percent evaluation on either the major or 
minor extremity. 

Where there are frequent episodes of dislocation, and 
guarding of all arm movements in the major extremity, a 30 
percent evaluation is warranted.  Where there is a fibrous 
union of the humerus in the major extremity, a 50 percent 
evaluation is contemplated.  Nonunion of the humerus (false 
flail joint) of the major extremity warrants assignment of a 
60 percent evaluation, and a loss of the head of the humerus 
(flail shoulder) warrants assignment of an 80 percent 
evaluation.  See id.  

After taking functional limitation due to pain into 
consideration as set forth in 38 C.F.R. §§ 4.40, 4.45; and 
DeLuca, supra, the Board concludes that the veteran's 
symptomatology most closely approximates the criteria for 
assignment of a 20 percent evaluation for infrequent episodes 
of dislocation of the humerus at the scapulohumeral joint 
with guarding of movement only at the shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  The veteran has not 
demonstrated any recent functional impairment of any 
significance, beyond 20 degrees of restricted motion on 
external rotation.  However, he has consistently complained 
of severe pain and an inability to engage in certain 
activities out of fear of dislocating his left shoulder and 
has been shown to have dislocated his left shoulder on 
occasion.  While the Board finds that the objective medical 
evidence fails to demonstrate an overall disability picture 
to the degree of severity as reported by the veteran, 
particularly regarding pain, he was shown to have episodes of 
shoulder dislocations in service, and most recently in 1993.  
As well, he was noted to have difficulty moving his left arm 
on VA hospitalization in 1995.  Accordingly, the Board finds 
that after resolving all reasonable doubt in his favor, the 
evidence supports a finding that the veteran experiences 
infrequent episodes of recurrent dislocation of his shoulder.  

Even so, the Board observes that such periods of dislocation 
as demonstrated by the medical evidence presented cannot 
reasonably be characterized as "frequent" as set forth in 
Diagnostic Code 5202, despite statements and testimony to the 
contrary by the veteran and his wife.  Therefore, assignment 
of a 30 percent evaluation is not warranted here.  The Board 
further notes that the medical evidence fails to demonstrate 
that the veteran currently experiences any nonunion, malunion 
or loose motion at his clavicle or scapula, and is not shown 
to have any bony deformities in this area, as indicated by 
the X-ray report of April 1996.  Accordingly, as any 
functional limitation due to pain has been considered, the 
Board finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's left shoulder scapulohumeral articulation under any 
other diagnostic code.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1999) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In this case, there has been no 
showing that the disability under consideration, a left 
shoulder disability, has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran has issued statements that he is currently 
unemployed, but observes that in his personal hearing of July 
1999, he testified that he owned and/or operated antique 
stores in various shopping malls which were actually run by 
other individuals.  The Board also notes that while the 
veteran may not be able to engage in certain movements due to 
a fear of dislocating his shoulder, he is not shown by the 
evidence of record to have impairment of the left shoulder 
resulting in marked interference with employment.  In this 
regard, the Board observes that the veteran does not appear 
to have undergone any treatment for his left shoulder since 
1993.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not for consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.  Service Connection for PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  In 
this regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The record shows that the veteran served as a clerk in the 
25th (Americal) division from approximately January through 
December 1970 in the Republic of Vietnam.  He was issued the 
National Defense Service Medal and the Vietnam Service and 
Campaign Medals upon completion of his tour in Vietnam.  The 
veteran asserted that shortly before he was scheduled to 
return home, his base camp came under enemy rocket attack.  
He stated that the dispensary where several of his friends 
were located was destroyed and that seven of his friends were 
killed in the incident.  In addition, the veteran maintains 
that another friend was killed in a helicopter crash, and 
that he viewed this individual some twelve hours prior to his 
death.  The veteran asserts that the death of a friend, SP-4 
[redacted], had resulted in his PTSD.  He has alleged 
that he and Specialist [redacted] were to fly home together on 
board the "freedom bird," but that [redacted] was killed 
some two weeks before.  He contended that this incident has 
had the greatest impact on his developing PTSD.  

In support of his claim for service connection for PTSD, the 
veteran has submitted medical treatment records dating from 
December 1995 through July 1996 showing that he was seen for 
psychiatric problems, and that he was noted to demonstrate 
symptoms of PTSD.  In June 1996, the veteran was given a 
preliminary diagnosis of PTSD.  A treatment note of July 1996 
includes a social worker's impression that the veteran was 
somewhat conflicted over attending a Vietnam veterans "rap 
group" because he had been perceived as not having any 
credentials worthy of being considered a combat veteran.  The 
social worker noted that the veteran had served as a "combat 
clerk" in a secure area, but that he reported having been 
exposed to mortar and rocket attacks, and that he had 
allegedly lost his best friend in Vietnam.  

Of greatest significance is a VA treatment record dated at 
some point in 1996 which includes an Axis I diagnosis of 
PTSD, which appears to be related to the veteran's 
experiences in Vietnam.  In addition, a letter dated in July 
1996 from Diana L. Appleton, LCSW, states that the veteran 
appeared to suffer from symptoms of PTSD.  Such 
symptomatology included diminished interest in participation 
in family life, feelings of detachment from others, 
difficulty concentrating, and hypervigilance.  Ms. Appleton 
stated that it was her opinion that the veteran should be 
considered as suffering from PTSD as a result of his service 
in Vietnam.  

In addition, the veteran submitted abstracts of the deaths of 
seven individuals who had served in the 25th (Americal) 
Infantry Division in Quang Tin Province in Vietnam in 1970.  
One of these individuals, [redacted], was a helicopter 
crewman who died from wounds incurred after his aircraft 
crashed in April 1970.  The veteran claims to have viewed 
Sgt. [redacted] shortly before he died, and that it upset him a 
great deal.  The remaining soldiers, [redacted], [redacted] 
[redacted], [redacted], [redacted], [redacted], and 
[redacted] were all killed on November 30, 1970.  
Their deaths are attributed to "misadventure," but no other 
information is given regarding the particulars of their 
deaths.  The veteran asserts that they died after a 
dispensary was destroyed by enemy rockets, and that he became 
extremely upset after witnessing the aftermath of their 
deaths.  As noted, he also maintains that he and his good 
friend, Specialist [redacted], were to leave Vietnam together 
on the "freedom bird" but that Specialist [redacted] was 
killed shortly before the departure time.  

In April 1996, the veteran underwent a VA rating examination 
in which he was noted to have reported experiencing symptoms 
of PTSD.  However, the examiner concluded that the veteran 
did not meet the full criteria for a diagnosis of PTSD.  The 
examiner noted that the veteran was unable to provide 
specific dates, places or other specifics of alleged 
traumatic events he claimed to have experienced in Vietnam.  
At the time of the examination, the veteran made much of 
being sent to Vietnam after his left shoulder disability 
precluded him from carrying a weapon, thus leaving him 
incapable of defending himself.  The examiner stated that he 
was unable to elicit any of the characteristics or symptoms 
of PTSD from the veteran, and that given his inability to 
provide any specific information or what the examiner 
considered valid stressors, the veteran did not have PTSD.  
The examiner concluded with a diagnosis of a generalized 
chronic anxiety reaction, alcohol dependency by history, and 
an incomplete criteria for PTSD.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  The Board finds that all 
elements for a finding of well-groundedness have been met.  
The 1996 VA treatment record and the July 1996 statement from 
Ms. Appleton appear to contain clear diagnoses of PTSD based 
on the veteran's military service.  In addition, the Board 
accepts, for the limited purpose of well grounding the 
veteran's claim, the veteran's statements and testimony that 
he was exposed to stressful events during his tour of duty in 
Vietnam.  Such events include being fired upon in an 
undocumented incident while in a guard tower, being subjected 
to mortar and rocket attacks, and allegedly witnessing a 
racially motivated shooting between two American soldiers in 
addition to witnessing the aftermath of the deaths of the 
aforementioned seven soldiers.  As noted, the 1996 VA 
treatment record and the July 1996 statement from Ms. 
Appleton provide the possible nexus between the veteran's 
claimed exposure to traumatic events and his diagnoses of 
PTSD.  

Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  However, further development of 
evidence is required before a final disposition of this issue 
on appeal.  This additional development will be addressed in 
the REMAND portion of this decision.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, an initial 20 percent evaluation 
for service-connected left shoulder scapulohumeral 
articulation is granted.  

The veteran's claim for service connection for PTSD is well 
grounded, and his claim with respect to that issue is granted 
to this extent only.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented medical records showing diagnoses of PTSD, and 
while there may be some issue as to whether these diagnoses 
are based on accurate or valid accounts of his stressor 
history, the veteran has, nonetheless, presented medical 
evidence establishing the required nexus between PTSD and his 
active service.  See Cohen, 10 Vet. App. at 128.  

The record shows that the veteran served in Vietnam in the 
25th (Americal) Infantry Division from approximately January 
1970 to December 1970.  His service personnel records show 
that he served as a clerk and as a light truck driver, and 
was assigned to the 23rd Administrative Replacement 
Detachment; HHC of the 123rd Aviation Battalion; and with 
Company "E" of the 723rd Maintenance Battalion.  
Specifically, the veteran has listed the following as his 
claimed stressors:  1) Shortly before he was due to return to 
the United States (CONUS), the veteran states that his area 
came under a rocket attack, and the base dispensary was 
destroyed.  He has indicated that six friends were killed in 
the attack.  These individuals are:  Sergeant [redacted]
[redacted], Specialist [redacted], Private First Class 
[redacted], Staff Sergeant [redacted], 
Specialist [redacted], and Staff Sergeant [redacted] 
[redacted].  The abstracts show that these individuals 
were all assigned to the 25th Infantry Division, and all died 
on November 30, 1970, in the Quang Tin Province of what was 
characterized as "misadventure."  The veteran maintains 
that after emerging from his secure bunker following the 
enemy rocket attack, he observed the destroyed dispensary, 
and has testified that he witnessed dogs devouring bodies of 
those killed in the wreckage of the dispensary.  2) An 
alleged friend was killed as a result of a helicopter crash, 
and the veteran maintains that he viewed his mangled body 
some twelve hours before his death.  The abstract provided by 
the veteran lists the individual as Staff Sergeant [redacted] 
[redacted] of the 25th Infantry Division.  Sgt. [redacted] is shown 
to have been a helicopter crewman who died on April 8, 1970, 
of injuries sustained in a helicopter crash in Quang Tin 
Province.  The veteran alleged having experienced other 
stressful incidents in Vietnam, but was unable to provide any 
specific details sufficient to allow for verification.  

The veteran appears to acknowledge that he was not involved 
in any combat, which is confirmed by his service personnel 
records (although he has characterized himself as having been 
a "combat clerk" and has testified that service in Vietnam 
gave him "shellshock").  In any event, the record shows 
that he did serve in the 25th Infantry Division as a clerk of 
some sort during the Vietnam War era, and he has produced 
abstracts of individuals who also served in the 25th Infantry 
Division, and who apparently died in Vietnam during the 
period that the veteran also served in-country.  As the 
veteran has what can be characterized as clear diagnoses of 
PTSD which are related to his period of active service, 
verification of the occurrence of the claimed stressors from 
the United States Center for Research of Unit Records 
(USASCRUR) is required.  See 38 C.F.R. § 3.304(f) (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s).  
In addition, the evidence must be able distinguish the degree 
to which the veteran's psychiatric symptomatology was caused 
by in-service stressors, and the extent to which the 
veteran's psychiatric problems were caused by other factors, 
such as his substance abuse problem or some other psychiatric 
disorder.  It is therefore the opinion of the Board, that in 
the event the veteran's stressors can be verified, that the 
RO should refer the veteran's claims file to a panel of two 
VA board certified psychiatrists, to review the claims file, 
and all the medical evidence associated with it, in order to 
make those determinations.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should attempt to verify the 
occurrence of the purported stressors, 
and to the extent possible, the facts and 
circumstances surrounding the deaths of 
the above-named seven individuals, 
through the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  In addition, the RO 
is requested to attempt to determine, to 
the extent possible, the locations where 
the above-named seven individuals were 
killed in relation to the veteran's 
documented area(s) of operations at those 
specific times.  In this regard, the 
veteran's statements (or the RO's summary 
of the pertinent information contained 
therein), copies of the veteran's service 
personnel records, and a copy of his 
record of service (DD Form-214) should be 
forwarded to USASCRUR. 

2.  The veteran should be examined by a 
panel of two VA board certified 
psychiatrists who have not previously 
treated or examined him, to determine the 
nature and extent of any current 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.  

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







